Per Curiam.

The only question submitted by the appellant upon this appeal is one concerning the constitutionality of the statute under which the Municipal Court of the city of New York has been established. As this court has passed upon the question adversely to the contention of the appellant in the case of Irwin v. Metropolitan Street Ry. Co., 25 Misc. Rep. 187, it follows that the judgment must be affirmed.
Present: Beekman, P. J., Gtldersleeve and Gtegerioh, JJ.
Judgment affirmed, with costs.